STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2009 OR [_] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-22182 PATRIOT SCIENTIFIC CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 84-1070278 (I.R.S. Employer Identification No.) 6183 Paseo Del Norte, Suite180, Carlsbad, California (Address of principal executive offices) 92011 (Zip Code) (Registrant’s telephone number, including area code): (760) 547-2700 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YES [X ] NO [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [_]NO [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [_] Accelerated filer [X] Non-accelerated filer [_] (do not check if smaller reporting company) Smaller reporting company [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [_]No [X] On October 7, 2009, 410,304,054 shares of common stock, par value $.00001 per share were outstanding. INDEX Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed consolidated Balance Sheets as of August 31, 2009 (unaudited) and May 31, 2009 3 Condensed consolidated Statements of Operations for the three months ended August 31, 2009 and August 31, 2008 (unaudited) 4 Condensed consolidated Statements of Cash Flows for the three months ended August 31, 2009 and August 31, 2008 (unaudited) 5 Notes to condensed consolidated Financial Statements (unaudited) 6-36 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37-50 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 50-51 ITEM 4. Controls and Procedures 51 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 52 ITEM 1A. Risk Factors 52 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 52-53 ITEM 3. Defaults Upon Senior Securities 53 ITEM 4. Submission of Matters to a Vote of Security Holders 53 ITEM 5. Other Information 53 ITEM 6. Exhibits 53-54 SIGNATURES 2 PART I- FINANCIAL INFORMATION Item 1. Financial Statements Patriot Scientific Corporation Condensed Consolidated Balance Sheets August 31, 2009 May 31, 2009 ASSETS (Unaudited) Current assets: Cash and cash equivalents $ 8,203,033 $ 6,206,868 Restricted cash and cash equivalents 52,230 52,163 Marketable securities 20,746 58,292 Accounts receivable 125,048 168,402 Accounts receivable - affiliated company 3,345 5,467 Notes receivable 503,444 447,810 Work-in-process 89,065 27,279 Prepaid income taxes 427,342 506,526 Current portion of deferred tax assets 131,314 285,472 Prepaid expenses and other current assets 279,462 306,457 Total current assets 9,835,029 8,064,736 Marketable securities 10,013,212 10,598,389 Property and equipment, net 137,056 85,475 Goodwill 1,739,249 1,739,249 Other intangible assets, net 5,596,951 5,803,639 Deferred tax assets, net of current portion 4,332,474 2,843,677 Other assets 42,170 51,507 Investments in affiliated companies 868,515 4,540,280 Total assets $ 32,564,656 $ 33,726,952 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 234,900 $ 414,843 Accrued expenses and other 538,375 593,330 Deferred revenue 24,074 26,311 Total current liabilities 797,349 1,034,484 Distributions in excess ofinvestment in affiliated company 907,412 - Long term debt, including accrued interest 3,062,217 3,041,577 Total long term liabilities 3,969,629 3,041,577 Total liabilities 4,766,978 4,076,061 Commitments and contingencies Stockholders’ equity: Preferred stock, $0.00001 par value; 5,000,000 shares authorized: none outstanding - - Common stock, $0.00001 par value: 600,000,000 shares authorized: 438,067,618 shares issued and 410,304,054 shares outstanding at August 31, 2009 438,067,618 shares issued and 410,354,054 shares outstanding at May 31, 2009 4,380 4,380 Additional paid-in capital 77,046,544 77,008,332 Accumulated deficit (34,866,927 ) (32,881,848 ) Common stock held in treasury, at cost – 27,763,564 shares and 27,713,564 shares at August 31, 2009 and May 31, 2009,respectively (13,856,172 ) (13,850,659 ) Accumulated other comprehensive loss (530,147 ) (629,314 ) Total stockholders’ equity 27,797,678 29,650,891 Total liabilities and stockholders’ equity $ 32,564,656 $ 33,726,952 See accompanying notes to unaudited condensed consolidated financial statements. 3 Patriot Scientific Corporation Condensed Consolidated Statements of Operations (Unaudited) Three months ended August 31, 2009 August 31, 2008 Revenues: Product sales and other $ - $ 1,358,646 License and service revenue 97,035 - Total revenues 97,035 1,358,646 Cost of sales: Product sales and other - 584,253 License and service revenue 31,983 - Amortization of purchased intangibles 206,688 - Total cost of sales 238,671 584,253 Gross profit (loss) (141,636 ) 774,393 Operating expenses: Research and development 314,197 - Selling, general and administrative 1,927,795 1,930,805 Total operating expenses 2,241,992 1,930,805 Operating loss (2,383,628 ) (1,156,412 ) Other income (expense): Interest and other income 42,928 112,846 Impairment of investment in affiliated company (680,292 ) - Interest expense (20,640 ) (4,622 ) Equity in earnings (loss) of affiliated companies (264,558 ) 6,558,770 Total other income (expense), net (922,562 ) 6,666,994 Income (loss) before income taxes and minority interest (3,306,190 ) 5,510,582 Provision (benefit) for income taxes (1,321,111 ) 2,379,705 Minority interest - (78,636 ) Net income (loss) $ (1,985,079 ) $ 3,209,513 Basic income (loss) per common share $ - $ 0.01 Diluted income (loss) per common share $ - $ 0.01 Weighted average number of common shares outstanding - basic 407,484,967 388,132,502 Weighted average number of common shares outstanding - diluted 407,484,967 388,650,596 See accompanying notes to unaudited condensed consolidated financial statements. 4 Patriot Scientific Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) Three months ended August 31, 2009 August 31, 2008 Operating activities: Net income (loss) $ (1,985,079 ) $ 3,209,513 Adjustments to reconcile net income (loss) to net cash used in operating activities: Minority interest in variable interest entity - (78,636 ) Amortization and depreciation 222,402 9,887 Non-cash compensation relating to issuance of stock options and vesting ofwarrants 38,212 114,875 Accrued interest income added to investments and notes receivable (701 ) (7,389 ) Equity in loss (earnings) of affiliated companies 264,558 (6,558,770 ) Impairment of investment in affiliated company 680,292 - Write-off of patent costs - 21,527 Deferred income taxes (1,400,295 ) (1,605,545 ) Changes in operating assets and liabilities: Accounts receivable 43,354 254,877 Receivable from affiliated company 2,122 721 Inventory - (353,743 ) Work-in-process (61,786 ) - Prepaid expenses and other current assets 36,332 (1,243 ) Prepaid income taxes 79,184 222,311 Accounts payable and accrued expenses (214,259 ) 37,308 Deferred revenue (2,237 ) - Income taxes payable - 3,749,353 Net cash used in operating activities (2,297,901 ) (984,954 ) Investing activities: Proceeds from sales of marketable securities 787,546 278,856 Purchases of short-term investments - (70,286 ) Purchases of property and equipment (67,295 ) (2,736 ) Repayment of note receivable - 50,000 Purchases of convertible notes receivable - (667,750 ) Issuance of note receivable (55,000 ) - Investments in affiliated companies (32,500 ) (1,546,500 ) Distributions from affiliated company 3,666,828 5,852,056 Net cash provided by investing activities 4,299,579 3,893,640 Financing activities: Payments on note payable - (70,296 ) Repurchase of common stock for treasury (5,513 ) (504,771 ) Net cash used in financing activities (5,513 ) (575,067 ) Net increase in cash and cash equivalents 1,996,165 2,333,619 Cash and cash equivalents, beginning of period 6,206,868 6,424,015 Cash and cash equivalents, end of period $ 8,203,033 $ 8,757,634 Supplemental Disclosure of Cash Flow Information: Cash payments for interest $ - $ 4,622 Cash payments for income taxes $ - $ 25,500 Supplemental Disclosure ofNon-Cash Investing and Financing Activities: Conversion of note receivable to preferred stock – Avot Media, Inc. $ - $ 250,000 Insurance premium financed with a note payable $ - $ 210,888 Unrealized loss (recovery) on investments in marketable securities charged to other comprehensive income adjusted for deferred tax benefit $ (164,823 ) $ 149,699 See accompanying notes to unaudited condensed consolidated financial statements. 5 Patriot Scientific Corporation Notes to Unaudited Condensed Consolidated Financial Statements 1.Basis of Presentation and Summary of Significant Accounting Policies The unaudited condensed consolidated financial statements of Patriot Scientific Corporation (the “Company”, “PTSC”, “Patriot”, “we”, “us” or “our”) presented herein have been prepared pursuant to the rules of the Securities and Exchange Commission (“SEC”) for quarterly reports on Form 10-Q and do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America. These financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto included in our Report on Form 10-K for our fiscal year ended May 31, In the opinion of management, the interim condensed consolidated financial statements reflect all adjustments of a normal recurring nature necessary for a fair presentation of the results for the interim period presented.Operating results for the three month period ended August 31, 2009 are not necessarily indicative of the results that may be expected for the year ending May 31, 2010.We have evaluated subsequent events through October 9, 2009, the filing date of this Form 10-Q, and determined that no subsequent events have occurred that would require recognition in the condensed consolidated financial statements or disclosure in the notes thereto other than as disclosed in the accompanying notes. Basis of Consolidation The condensed consolidated balance sheets at August 31, 2009 and May 31, 2009 and the condensed consolidated statement of operations for the three months ended August 31, 2009 include our accounts and those of our wholly owned subsidiary Patriot Data Solutions Group, Inc. (“PDSG”) and our inactive subsidiary Plasma Scientific Corporation.All significant intercompany accounts and transactions have been eliminated. The condensed consolidated statement of operations for the three months ended August 31, 2008 includes our accounts and those of our majority owned inactive subsidiaries, Metacomp, Inc. and Plasma Scientific Corporation and all variable interest entities (“VIE”s) for which we were the primary beneficiary. All significant intercompany accounts and transactions have been eliminated. Consolidation of Affiliate In January 2003, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation 46, Consolidation of Variable Interest
